Case: 14-30208   Document: 00513000787     Page: 1   Date Filed: 04/10/2015




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                    Fifth Circuit

                                                                         FILED
                                                                       April 10, 2015
                                 No. 14-30208
                                                                      Lyle W. Cayce
                                                                           Clerk
AKER KVAERNER/IHI, formerly known as Aker Xvaerner, Incorporated,
formerly known as IHI, Incorporated,

             Plaintiff - Appellant

v.

NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,
PENNSYLVANIA; ASSOCIATED ELECTRIC & GAS INSURANCE
SERVICES, LIMITED; ALLIANZ GLOBAL RISKS US INSURANCE
COMPANY; COMMONWEALTH INSURANCE COMPANY; ARCH
SPECIALTY INSURANCE COMPANY; NAVIGATORS MANAGEMENT
COMPANY, INCORPORATED; MCLARENS YOUNG INTERNATIONAL,
INCORPORATED; CERTAIN UNDERWRITERS AT LLOYDS LONDON;
MILLENIUM SYNDICATE AT LLOYDS 1221; LIBERTY SYNDICATE AT
LLOYDS 4472,

             Defendants - Appellees

************************************************************************

NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH
PENNSYLVANIA; ASSOCIATED ELECTRIC & GAS INSURANCE
SERVICES, LIMITED; ALLIANZ GLOBAL RISKS US INSURANCE
COMPANY; COMMONWEALTH INSURANCE COMPANY; NAVIGATORS
MANAGEMENT COMPANY INCORPORATED; ARCH SPECIALTY
INSURANCE COMPANY,

              Plaintiffs - Appellees

v.
     Case: 14-30208      Document: 00513000787         Page: 2    Date Filed: 04/10/2015



                                      No. 14-30208

AKER KVAERNER IHI, a General Partnership,

                 Defendant - Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                    USDC Nos. 2:10-CV-278 & 2:10-CV-1041


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM:*
       Having considered the parties’ briefs and the supplemental letter briefs
filed pursuant to our directive, we DISMISS this case because the order
compelling arbitration is an interlocutory order over which we lack appellate
jurisdiction under the United Nations Convention on the Recognition and
Enforcement of Foreign Arbitral Awards, 9 U.S.C. §§ 201–08, and the Federal
Arbitration Act, 9 U.S.C. §§ 1–16.               See Sw. Elec. Power Co. v. Certain
Underwriters at Lloyds of London, 772 F.3d 384 (5th Cir. 2014). The motion
to amend appellate caption is DENIED as moot.
       APPEAL DISMISSED; CASE REMANDED (to district court); MOTION
DENIED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2